               Case 1:18-cv-00545-KBJ Document 17 Filed 12/28/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA


                                                              )
 ELECTRONIC PRIVACY                                           )
 INFORMAION CENTER,                                           )
                                                              )
                            Plaintiff,                        )
                                                              )
                               vs.                            )
                                                              )    Case No. 1:18-cv-0545 (KBJ)
 UNITED STATES DEPARTMENT                                     )
 OF HOMELAND SECURITY,                                        )
                                                              )
                          Defendant.                          )
                                                              )
                                                              )
                                                              )


                          MOTION FOR STAY OF ALL PROCEEDINGS
                           IN LIGHT OF LAPSE OF APPRIATIONS

          The United States of America hereby moves for a stay of all proceedings in the above-

captioned case.

          1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed.

       2.         Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342.

       3.         Undersigned counsel for the Department of Justice therefore requests a stay of all

proceedings until Congress has restored appropriations to the Department.
            Case 1:18-cv-00545-KBJ Document 17 Filed 12/28/18 Page 2 of 2



       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

       5.      Counsel for plaintiff consents to this stay.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of all proceedings in this case until Department

of Justice attorneys are permitted to resume their usual civil litigation functions.



December 28, 2018                              Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney
                                               for the District of Columbia

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Chief, Civil Division


                                              /s/ Doris Coles-Huff
                                               Johnny H.Walker, D.C Bar #991325
                                               Doris Coles-Huff, D.C. Bar No. 461437
                                               Assistant United States Attorneys
                                               Civil Division
                                               555 Fourth St., N.W.
                                               Washington, D.C. 20530
                                               Phone: (202) 252-2575 / Fax: (202) 252-2599
                                               Email: johnny.walker@usdoj.gov;
                                                      doris.coles@usdoj.gov
                                               Counsel for Defendant




                                                  2
